Title: To Benjamin Franklin from William R. Boyd et al., 8 February 1780
From: Boyd, William R.
To: Franklin, Benjamin


Nantes febry 8 1780
The Humble Petition of the Mariners formerly belonging to the Patriote Captain Green.
To his Excellency the Right Honorable Benjamin Franklin Prime Minister of the 13 United States of America.
Sheweth
That Your honours humble Petitioners as met with the Misfortune to be Cast Away and has lost the best Part of our Apparel Owing to the Vessel sinking so sudden which was in about fifteen Minutes;
Your humble Petitioners hopes Your Honour will take our Case into Consideration as we are all Subjects to America to Supply us with Nourishment as here is no Possibility of Shipping our Selves till next Month on the Account of no Vessels fitting out. Your honours Petitioners have Apply’d to Messrs. Schweighauser & Doubery for Assistance, which they did for Nine Days & they mention to us it is not in their Power to assist us any longer untill they here from Your honour. Your Petitioners as tryd all means to Ship, but their is no Possibility for the Americans that is here is all man’d. Your Honours humble Petitioners hopes you will take our Case into Consideration and your Petitioners will ever Pray
Wm R BoydJesse HardingRichd. RylandThos. QuinnMathew HagginTho. McKinneyMathew SylvesterWm. RobertsJoseph BrownJohn JohnsonRichard SweetingEbenezer Newcomb
  Notation: Petition of several men that was cast away. Nantes Feb. 8. 80